DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“unitary dispenser device for dispensing plastic spouts” in claim 1, line 13.  The specification discloses that the corresponding structure is two clamps for extracting a plastic spout (see also claim 5).
“pre-heating unit… said preheating unit providing a pre-heating of at least the open mouth section (M) of the plastic packages” in claim 3, lines 2-4.  The specification discloses that the corresponding structure is gates and an orientable conduit (see also claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term means that is coupled with functional language.  Such claim limitation(s) is/are: 
“means of a delivery element” in claim 1, and the specification discloses that the corresponding structure is “rod (32) connected to an actuator configured for inserting said rod (32) into the pour channel of the plastic spout (5) in order to move the plastic spout (5)” (see claim 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means of welding” and “means of a positioning rotation” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
“means of welding” appears to be a reference to a step or function of welding rather than a reference to any means, and additionally, the claim later recites “a welding station comprising at least two welding jaws” which appears to be sufficient structure to perform the function of welding.
“means of a positioning rotation” appears to be a reference to a step or function of welding rather than a reference to any means, and additionally, the claim later recites “gripping device (50) comprises two clamps (33) assembled at the end of a motor-driven rotary shaft (35), such that a rotation of the shaft (35) determines said quick transfer and turning over of the plastic spout (5)” which appears to be sufficient structure to perform the function of positioning rotation.
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim 7 recites the limitation "a pressurized hot air source" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The term “a pressurized hot air source” is present in claim 1, lines 11-12, and it appears this reference in claim 7 is the same element.  The examiner suggests amending the claim to recite “the pressurized hot air source”. 

Claim 7 recites the limitation "the pre-heating station" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 3 recites a pre-heating unit.  It is suggested that applicant amend the claim to recite “said pre-heating unit”.

Claim 8 recites the limitation “several parallel conveyance lines” in lines 1-2, “a corresponding welding station” in lines 2-3, and "a set of gripping devices" in lines 3-4 and “welding stations” in line 3.  The pluralization of the conveyance lines, the welding stations and the gripping device is unclear, because the specification does not appear to show how these elements can be pluralized without the other elements of parent claim 1 being pluralized.  It is unclear which elements are or must be pluralized.

Claim 9 recites the limitation "a set of gripping devices" in lines 3-4 and “welding stations” in line 3.  The pluralization of the welding stations and the gripping device is unclear, because the specification does not appear to show how these elements can be pluralized without the other elements of parent claim 1 being pluralized.  It is unclear which elements are or  must be pluralized.

Claim 10 recites the limitation "the pre-heating stations for pre-heating" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite a pre-heating station.  Claim 3 recites a pre-heating unit, but is not a parent claim to claim 1.  It is suggested that applicant either correct the dependency or recite “a pre-heating station” or alternatively “a pre-heating unit”.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1 and dependent claims 2-10, the prior art of record does not disclose the additional features of “a gripping device (50) configured for temporarily gripping the neck portion (5a) of the plastic spout (5) in said heating station (20) and configured to quick transferring the plastic spout (5) to the welding station (40), by means of a positioning rotation, turning said plastic spout (5) over and placing the welding interface portion (5b) of the plastic spout (5), once it has been heated, inside the open mouth section (M) of a plastic package (2) of said plurality of plastic packages (2); and - at least one control unit (60) managing, in a coordinated manner, the operation of said heating station (20), the dispenser device (30) for dispensing plastic spouts (5), the delivery element for delivering the plastic spout (5), the gripping device (50), and the welding station (40), such that when the gripping device (50) grips the neck portion (5a) of the plastic spout (5), this spout is released from the hold of the delivery element, wherein said gripping device (50) comprises two clamps (33) assembled at the end of a motor-driven rotary shaft (35), such that a rotation of the shaft (35) determines said quick transfer and turning over of the plastic spout (5), with the welding interface portion (5b) of the plastic spout (5) going from said heating station (20) to being located between two film walls demarcating the open mouth section (M) of a plastic package (2) in the welding station (40).” in combination with the other limitations of claim 1.
The prior art of record does disclose some of the features of claim 1.  Ibaraki (US 2014/0083061) discloses a method and apparatus for manufacturing spout-equipped bags.  
Ibaraki, in paragraph 0060, teaches “a spout inserting/pre-sealing device (only its pair of spout insertion members 18, 18 and its pair of pre-sealing members 19, 19 are shown in FIG. 2(g)) that inserts a spout 17 into the mouth of the bag 11 and then pre-seals (point-seals) the spout 17 to the mouth of the bag 11, and a permanent sealing device (only a pair of permanent sealing members 21, 21 are shown in FIG. 2(h)) that permanently seals the pre-sealed spout 17 to the mouth of the bag 11.”  
Saez Lopez (US 2022/0152940 A1) teaches a spout sealing station, teaching for example in paragraph 0216-21 that “[0216] The spout sealing station E″ comprises: [0217] an impulse sealing device comprising a first jaw 210 and a second jaw 220, [0218] an actuator device, here with actuator 201 for jaw 210 and actuator 202 for jaw 220, configured to move the first and second jaws 210, 220 relative to one another between an opened position and a clamped position, [0219] a cooling device 300 configured to cool each of the first and second jaws 210, 220. [0220] The first jaw 210 has a first contoured front surface configured to contact the edge region of a respective first wall 101 of the pouch. [0221] The second jaw 220 has a second contoured front surface configured to contact the edge region of a respective second wall 102 of the pouch. ”  
Hiramoto (US 20020157348 A1) teaches “[0013] a spout insertion and temporary-sealing apparatus and a spout main-sealing apparatus are disposed so that the spout main-sealing apparatus is positioned on a downstream side of a spout insertion and temporary-sealing apparatus, [0014] the spout insertion and temporary-sealing apparatus holding spouts by means of a plurality of spout holding members that are disposed on a circumference of a continuously rotating rotor, fitting bags over the spouts while rotationally conveying the spouts, and then temporarily sealing the bags and spouts, and [0015] the spout main-sealing apparatus holding the spouts of temporarily sealed bags, that have attached spouts, by means of a plurality of spout holding members disposed on a circumference of a continuously rotating rotor, the spout main-sealing apparatus further performing a main sealing operation while rotationally conveying the temporarily sealed bags with attached spouts, and wherein, [0016] bags with attached spouts that have been temporarily sealed by the spout insertion and temporary-sealing apparatus are continuously transferred to the spout main-sealing apparatus and subjected to main sealing.”  Hiramoto in paragraph 0090 also teaches “a hot air blower 145 is disposed on a bracket 144 which is attached to the stand 143. The opening 146 of this hot air blower 145 faces the position of the sealing surfaces of the spouts S along the outer circumference of the rotating table 26. In this system, hot air is blown onto the spouts S (that have not yet had bags fitted over them) in a position removed from the temporary-sealing apparatus 4, and so that hot air is blown onto the bags that have been fitted over the spouts in a nearby position. As a result of this pre-heating, the reliability of temporary sealing can be increased (and the reliability of the main sealing can also be increased) even if a long contact time cannot be obtained”  
Mizuo (US 20080254962 A1) teaches a bonding device and preheaters, and also teaches “As for the heat source, a hot-air heater, an electric resistance heating element, a far infrared lamp and the like may be used in addition to an infrared heater, but a heat source capable of heating by radiant heat, such as an electric resistance heating element, an infrared lamp and a far infrared lamp, is advantageous and preferred in view of the likely attachment of foreign materials at the time of heating or simplification of the machine structure.”  
Pelland (US 6053230 A) discloses a rotary hot air weld.
Pape (US 6722102 B) teaches that “At the loading station 40, the fitments 22 are fed one after another down a track 108 to a loading head 110, where a detector 111 detects the presence of a fitment in the correct position in the head 110. The fitment is pushed horizontally from the head 110 into the placer 79 by means of a pneumatic piston-and-cylinder device 112, when the placer 79 arrives at the station 40, in which it has an upright orientation, as illustrated in FIG. 9, and which it retains until it leaves the final heating station 46.”  Notably, the track delivers the fitments, or spouts, and then the fitments pushed in with a pneumatic piston-and-cylinder device, rather than the claimed gripper device and a rotation of a shaft.
Ibaraki, Saez Lopez, Hiramoto, Mizuo, Pelland and Pape does not teach the feature of “a gripping device (50) configured for temporarily gripping the neck portion (5a) of the plastic spout (5) in said heating station (20) and configured to quick transferring the plastic spout (5) to the welding station (40), by means of a positioning rotation, turning said plastic spout (5) over and placing the welding interface portion (5b) of the plastic spout (5), once it has been heated, inside the open mouth section (M) of a plastic package (2) of said plurality of plastic packages (2); and - at least one control unit (60) managing, in a coordinated manner, the operation of said heating station (20), the dispenser device (30) for dispensing plastic spouts (5), the delivery element for delivering the plastic spout (5), the gripping device (50), and the welding station (40), such that when the gripping device (50) grips the neck portion (5a) of the plastic spout (5), this spout is released from the hold of the delivery element, wherein said gripping device (50) comprises two clamps (33) assembled at the end of a motor-driven rotary shaft (35), such that a rotation of the shaft (35) determines said quick transfer and turning over of the plastic spout (5), with the welding interface portion (5b) of the plastic spout (5) going from said heating station (20) to being located between two film walls demarcating the open mouth section (M) of a plastic package (2) in the welding station (40).” as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK